In re El-Mumit, Abdullah Hakim;— Plaintiff; applying for supervisory and/or remedial writs, Parish of Livingston, 21st Judicial District Court Div. C, Nos. 48509-B;
Relator represents that the district court has failed to act timely on various motions he filed more than 90 days ago. If relator’s representation is correct, the district court is ordered to consider and act on the motions. The district court is *218ordered to provide this court with a copy of its judgment.
MARCUS, J., not on panel.